Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 3-11, in the reply filed on 01/05/2022 is acknowledged.
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2022.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains form and legal phraseology, i.e. “said”.  Correction is required.  See MPEP § 608.01(b).



Claim Objections
Claims 3-5 are objected to because of the following informalities:  
In claim 3, line 7, the word “analysed” should read “analyzed”.
In claim 3, line 8, it is suggested to recite “an implement for coring…” as “a coring implement for coring…” for improved clarity of antecedent basis. Claim 3, line 9 refers to “said coring implement”. 
In claim 3, line 9, it is suggested to recite “an implement for dissolving…” as “a dissolving or re-suspending implement for dissolving…” for improved clarity of antecedent basis. Claim 7, lines 1-2 and claim 8, line 2 refers to “the dissolving or re-suspending implement”. 
In claim 3, line 15, the phrase “the sensor” should read “the image sensor” for improved clarity of antecedent basis.
In claim 4, line 1, the phrase “the sensor” should read “the image sensor” for improved clarity of antecedent basis.
In claim 5, lines 3-4, the phrase “said sensor” should read “said image sensor” for improved clarity of antecedent basis.  
Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3:
claim 3 recites the limitation "on which is fitted" in line 7. It is unclear which element, “which” is referring to. There is insufficient antecedent basis for this limitation in the claim.
 claim 3 recites the limitation "said preparing device" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
 claim 3 recites the limitation "to which is connected" in line 10. It is unclear which element, “which” is referring to. There is insufficient antecedent basis for this limitation in the claim.
 3 recites the limitation "it" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
claim 3 recites the limitation "each image" in line 14.  Since “an image” is established in line 13, there is insufficient antecedent basis for this limitation in the claim (i.e. only one image is established).
claim 3 recites the limitation "the agglutination level" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-11 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 4, claim 4 recites the limitation "the region" in line 2.  Since claim 3 establishes “at least one region”, it is unclear if “the region” of claim 4 is the same or different from “the at least one region” of claim 3. 
Regarding claim 5, claim 5 recites the limitation "the region" in line 5.  Since claim 3 establishes “at least one region”, it is unclear if “the region” of claim 5 is the same or different from “the at least one region” of claim 3. 
Regarding claim 8, claim 8 recites the limitation "a separate cuvette" in line 7.  Since claim 7 establishes “one or more cuvettes”, it is unclear if “a separate cuvette” of claim 8 is the same or different from “one or more cuvettes” of claim 7.  Is the separate cuvette one of the one or more cuvettes? Claim 9 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 9, claim 9 recites the limitation "it" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, claim 11 recites the limitation "the same device of smartphone type" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 3-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the closest prior art of Kambara et al. (US 20180238775 A1) teaches system for detecting an analyte present in a liquid specimen (Fig. 1; paragraph [paragraph [0156]), comprising: 
-a medium equipped with a fluidic circuit (Fig. 1, interpreted as elements 8 and 15), said fluidic circuit comprising at least one injection channel (9);
-a device for preparing the liquid specimen to be analysed (Fig. 1, elements 2 and 4), on which is fitted said medium (Fig. 1 shows element 4 on element 8), said preparing device comprising an implement for coring a sample of material (21) and an implement (37) for dissolving or re-suspending each core produced by said coring implement, to which is connected said injection channel of the fluidic circuit (Fig. 1 shows elements 4 connected to channel 9 through element 11), characterized in that it comprises: 
-an optical read-out device (35), comprising an image sensor (paragraph [0080], “video camera”).
While Kambara teaches cuvettes comprising teaches nucleic acids fixed to resin or beads (paragraph [0087]), Kambara fails to teach:
 the fluidic circuit comprising a detection chamber into which said injection channel opens, said detection chamber having a non-zero volume enclosing polymeric beads covered with a reagent suitable for said analyte to be detected;

-a processing unit configured to process each image acquired by the sensor, comprising a module for determining a texture level of each acquired image and a module for determining a concentration of said analyte depending on the texture level determined for each image, said texture level depending on the agglutination level of the polymeric beads in the detection chamber in the presence of the analyte.
A reference Tatnell et al. (US 20160367986 A1) teaches a system for detecting an analyte present in a liquid specimen (Figs. 1-3; abstract), comprising: -a medium equipped with a fluidic circuit (100), said fluidic circuit comprising at least one injection channel (128) and a detection chamber into which said injection channel opens (150), an implement for coring a sample of material (130) and an implement for dissolving or re-suspending each core produced by said coring implement (126), to which is connected said injection channel of the fluidic circuit (Fig. 3 shows element 126 connected to element 128). Tatnell fails to teach said detection chamber having a non-zero volume enclosing polymeric beads covered with a reagent suitable for said analyte to be detected, a device for preparing the liquid specimen to be analysed, on which is fitted said medium, an optical read-out device, comprising an image sensor arranged to acquire an image of at least one region of the detection chamber, and a processing unit configured to process each image acquired by the sensor, comprising a module for determining a texture level of each acquired image and a module for determining a concentration of said analyte depending on the texture level determined for each image, said texture level depending on the agglutination level of the polymeric beads in the detection 
A reference Gilboa-Geffen et al. (US 20190079063 A1) teaches a device for preparing the liquid specimen to be analysed (Fig. 1, elements 200 and 300), said preparing device comprising an implement for coring a sample of material (200) and an implement for dissolving or re-suspending each core produced by said coring implement (300). Gilboa-Geffen fails to teach the limitations lacking from Kambara. 
A reference Signoret et al. (US 20150152489 A1) teaches a method to detect the presence of an analyte by adding microparticles to a sample and imaging (abstract; paragraph [0014]), wherein the method comprises determining a texture level of each acquired image (paragraph [0016] teaches distribution of color-scale values is determined for a sample image) and a determining a concentration of said analyte depending on the texture level determined for each image (paragraph [0016] teaches “the distribution of the color-scale values assigned to the pixels in the control image can indicate the presence of an aggregate”; paragraph [0099] teaches determining the degree of aggregation or concentration of aggregation), said texture level depending on the agglutination level of the polymeric beads in the detection chamber in the presence of the analyte (paragraph [0016]). Signoret fails to teach all of the limitations lacking from Kambara and fails to provide motivation for one of ordinary skill in the art to have modified Kambara to arrive at the claimed invention. 
None of the prior art teaches or fairly suggests, alone or in combination, all of the elements of claim 3, specifically the structural combination of the medium, the device, the optical read-out device, and the processing unit configured to perform the claimed steps. Thus, claim 3 is deemed allowable. Claims 4-11 are deemed allowed based on their dependency on claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Southgate et al. (US 5863801 A1) teaches a device for automated preparation of nucleic acid from a biological sample (abstract). Southgate teaches a sample container (Fig. 6, element 137) connected to a microfluidic device (105).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/HENRY H NGUYEN/Examiner, Art Unit 1798                       

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797